UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended June 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to 333-141035 (Commission file number) NEW GREEN TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Florida 88-0409143 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 334 S. HYDE PARK AVE., TAMPA, FLORIDA33606 (Address of principal executive offices) (Zip Code) 813-944-3185 (Registrant'stelephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:as ofSeptember 11, 2009, there were 95,676,214 shares outstanding. Transitional Small Business Disclosure Format (Check one): Yeso No x Documents Incorporated by Reference: None 1 Table of Contents Page PART I FINANCIAL INFORMATION 3 Item 1 Financial Statements 4 BALANCE SHEETS as of June 30, 2009 (Unaudited) and December 31, 2008 4 STATEMENTS OF OPERATIONS For the three month and six month periodsendedJune 30, 2009 and 2008 (Unaudited) 5 STATEMENTS OF CASH FLOWS For the six monthsended June 30,2009 and 2008 (Unaudited) 6 – 7 Notes to Financial Statements 8 Item 2 Management's Discussion and Analysisof Financial Condition and Results ofOperations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 6 Exhibits 21 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION Forward looking statements We are including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, the Company. Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements that are other than statements of historical facts. The statements contained herein and other information contained in this report may be based, in part, on management's estimates, projections, plans and judgments. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future", "plans", "targets" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date hereof. Our expectations, beliefs and projections are expressed in good faith and are believed to have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in our records and other data available from third parties, but there can be no assurance that management's expectations, beliefs or projections will result or be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that could cause actual results to differ materially from those discussed in the forward-looking statements: our dependence on limited cash resources, dependence on certain key personnel within the Company, and the ability to raise additional capital; our ability to obtain acceptable forms and amounts of financing; the demand for, and price level of, our products and services; competitive factors; the ability to mitigate concentration of business in a small number of customers; the evolving industry and technology standards; the ability to protect proprietary technology; and our ability to efficiently manage our operations. Accordingly, actual results may differ, possibly materially, from the predictions contained herein. 3 ITEM 1. FINANCIAL STATEMENTS NEW GREEN TECHNOLOGIES, INC. BALANCE SHEETS (A Development Stage Company) June 30, 2009 December 31, 2008 Unaudited ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Security Deposit Total Current Assets PROPERTY AND EQUIPMENT Computers and Equipment, net CAVD Unit, net Plasma equipmet, net Total Propert and Equipment OTHER ASSETS CAVD Technology Plasma/BORS Technology Investment- Kinetic Energy New Green Technology Total Other Assets Total Assets $ $ LIABILITIES & DEFICIT in ASSETS CURRENT LIABILITIES Accounts Payable $ $ Accrued Liabilities Other Current Liabilities Total Current Liabilities OTHER LIABILITIES Notes Payable Accounts Payable-Related Parties Commitments and Contingencies - - Total Liabilities DEFICIT in ASSETS Common Stock, $.001 par value, 200,000,000 Shares Authorized 39,883,874 and 24,009,558 Issued and Outstanding Respectively Preferred Stock, $.001 par value, 70,000,000 Shares Authorized 29,517 Issued and Outstanding 29 29 Additional Paid-in Capital Total Capital Stock Accumulated Deficit ) ) Deficit in Assets $ ) $ ) Total Liabilities & Deficit in Assets $ $ * The balance sheet of December 31, 2008 was taken from the audited financial statements of that date. See accompanying notes to unaudited condensed financial statements which are an integral part of these financial statements. 4 New Green Technologies, Inc. UNAUDITED STATEMENTS OF OPERATIONS (A Development Stage Company) Accumulated from Date of Three Months Three Months Six Months Six Months Inception ended ended ended ended Through June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 June 30, 2009 Net Sales $ - $ - $ - $ - $ - Cost of Sales - Gross Profit - Selling, General & Administrative Expenses Research And Development - Loss from Operations Loss on Sale of Securities - Permanent Impairment Writedown on Marketable securities - - Other Income - Interest Expense Net Loss $ ) $ ) $ ) $ ) $ ) Basic Net Loss Per Common Share (.01 ) $ ) (.01 ) $ ) Diluted Net Loss Per Common Share (.01 ) $ ) (.01 ) $ ) Weighted Average of Common Shares 35,086,444 32,530,218 Outstanding See accompanying notes to unaudited condensed financial statementswhich are an integral part of these financial statements 5 New Green Technologies, Inc. UNAUDITED STATEMENTS OF CASH FLOWS (A Development Stage Company) Accumulated from Date of Inception Six Months Ended Six Months Ended through June 30, 2009 June 30, 2008 June 30, 2009 OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments To Reconcile Net Loss to Cash Used By Operating Activities: Depreciation Amortization of Debt Discount - - Interest Expense Issuance of CommonShares for Services Issuance to Regent - - Loss on Sale of Securities - - Loss on Investment - - Permanent Impairment Writedown on Marketable Securities - Accounts Payable - Accounts Payable-Related Parties - Stock Loans Receivable - - Accrued Liabilities Cash Used By Operating Activities ) ) ) INVESTING ACTIVITIES Purchase of Fixed Assets - - ) Cash Proceeds on Sale of Marketable Securities - - Loss on Langley - - Employee Advances - - - Licensing Fee - - ) Employee Advances - - ) Investment in SEP - - ) Cash Used By Investing Activities - - ) 6 STATEMENTS OF CASH FLOWS - continued FINANCING ACTIVITIES Proceeds from notes payable Security Deposit - - ) Net Proceeds From Shareholder Loans - - Net Proceeds From Shareholder Advances - - Stock Subscription - - Cash Provided By Financing Activities Decrease in Cash and Cash Equivalents ) CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ $ $ NON CASH INVESTING AND FINANCING ACTIVITIES Purchase of CAVD Technology and Equipment 3,183,333 common shares $
